In re Circolone, Nicholas S., Jr.; — Plaintiffs); applying for supervisory and/or remedial writs; Parish of Richland, 5th Judicial District Court, Div. “A”, No. 31,627; to the Court of Appeal, Second Circuit, No. 28719-CW.
Granted. Judgment of the court of appeal is vacated and set aside. There are genuine issues of material fact as to the parties’ intent in the settlement which preclude summary judgment at this time since the settlement is ambiguous. Accordingly, the judgment of the trial court denying summary judgment is reinstated. Case remanded to the trial court for further proceedings.
VICTORY, J., not on panel.